Citation Nr: 1612526	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral eye disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period to allow for the submission of additional evidence.  That time period has elapsed and no additional evidence was received.  In addition, at the hearing, the Veteran waived RO review of any additional evidence received by the Board. 

The Board notes that the Veteran filed notice of disagreement (July 2009) in the matters of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral vision loss and left eye trauma, but perfected an appeal (with the filing of a Substantive Appeal (VA Form 9)) only with regard to service connection for bilateral hearing loss and tinnitus.  (See June 2010 VA Form 9).  The RO adjudicated the issues of service connection for bilateral vision loss and left eye trauma, now characterized as a bilateral eye disability as part of the already perfected issues in July 2013, and May and September 2014 supplemental statements of the case (SSOC).  In June 2014 the RO received a VA Form 9 dated in June 2014, in which he appears to appeal issues stated in the May 2014 SSOC.  This would constitute an untimely appeal of the issues of bilateral eye disability.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the statement of the case, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, at the Board hearing, the undersigned essentially assumed jurisdiction of the issues, and the Board will proceed with adjudication of the matters.

The claims of service connection for bilateral vision loss and left eye trauma are recharacterized as one for a bilateral eye disability, to include any eye disability and not limited to bilateral vision loss and left eye trauma.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim, as the Veteran has been diagnosed with refractive error/presbyopia, glaucoma, nuclear sclerosis and epiphora, bilaterally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the VA compensation examinations provided for the Veteran for bilateral hearing loss, tinnitus and eye disorders are inadequate for deciding these matters on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

The January 2012 VA audiological examiner indicated in the examination report that no records were reviewed.  He stated that the Veteran's record was not available at the time of the examination and therefore no medical opinion could be provided.  He noted that an addendum to the report could be made with the requested opinion if the record was received and reviewed within a reasonable time frame.  Regarding the Veteran's tinnitus claim, the examiner noted the Veteran reports ringing in both ears since 1991 that is present most of the time.  Here again, the examiner, did not provide a medical opinion on the issue because the Veteran's record was not available for review.  On review of the record, it appears an addendum opinion to the January 2012 examination was produced; the July 2013 SSOC notes that an addendum to the January 2012 VA examination was provided on January 9, 2012.  After a careful search of the Veteran's record, however, the Board has not located the January 2012 addendum therein.  On remand, if the January 9, 2012 addendum opinion (hearing loss and tinnitus) is available, the AOJ must associate it with the Veteran's record.  

Regarding the Veteran's bilateral eye disability, he underwent a VA eye disorders examination in January 2012.  The diagnoses were refractive error/presbyopia, glaucoma suspect secondary to ONH [optic nerve head/hypoplasia], history of corneal abrasion left eye secondary to foreign body (not visually significant), and history trauma of the right eye.  The examiner noted the Veteran had a history of superficial corneal abrasion of the left eye as a result of a foreign body (there was no vision loss from that injury); his decreased vision was due to refractive error/presbyopia.  The examiner further noted that there were no records available for review and the Veteran was a poor historian related to injury to his right eye, therefore, an assessment could not be made.

In a January 2013 opinion only addendum (to the January 2012 VA eye disorders examination) a VA medical opinion provider opined that the claimed eye disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The rationale for the opinion was that the Veteran was examined in August 2012 and there was no eye disorder found.  When he was seen in January 2012 the only finding was elevated intraocular pressures but this was not seen at any other time.  He further noted that the only eye disorder noted in the record was refractive error; and that the only eye disorder found in recent examinations was refractive errors, which are not "service connectable eye conditions" and if they were, there is no connection between the minor injuries in 1981 and 1982.

Private treatment records associated with the Veteran's record in June 2014 (subsequent to the VA eye disorders examination in January 2012 and addendum in January 2013) show a February 2012 secondary diagnosis of primary open-angle glaucoma (POAG).  In May 2012 the primary diagnosis was glaucoma suspect, low risk (optic nerve) in both eyes and a secondary diagnosis of epiphora of both eyes.  The provider noted there was mild open-angle glaucoma, thin central corneal thickness, and borderline intraocular pressure with mild visual field defects in both eyes.  In October 2012, the diagnoses were POAG both eyes, intraocular pressure (higher due to Veteran missing drops the night before), and epiphora of both eyes.  He was prescribed medication for the eye disorders.  At the October 2015 hearing the Veteran testified that he was diagnosed with glaucoma and was prescribed medication to relieve the pressure from the eye and now he is on two different medications for his eyes.  As treatment records associated with the record since the January 2012 examination and January 2013 addendum opinion show the Veteran with diagnosed eye disabilities, other than refractive error, another VA examination to obtain a medical opinion on the nature and etiology of any current eye disabilities is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the January 9, 2012 addendum opinion (to the January 2012 VA hearing loss and tinnitus examination report) with the Veteran's record.  

2.  If the January 9, 2012 addendum opinion is not available to associate with the record, arrange for a VA audiology examination of the Veteran to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  Based on review of the entire record (to include this remand), including the service treatment records and the Veteran's reports of acoustic trauma during service (which should be deemed credible for the purpose of examination), the examiner should provide a response to the following: 

(a) Does the Veteran currently have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear and/or tinnitus?

(b) Please identify the etiology of any hearing loss disability or tinnitus, specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to/aggravated by acoustic trauma therein.  The examiner should assume the Veteran was exposed to acoustic trauma during his service as a boiler technician on aboard ship.

The examiner must explain the rationale for all opinions, citing to supporting factual data and should address, and comment as necessary on the May 2010 opinion from a private audiologist that the Veteran's hearing loss and tinnitus are related to his military noise exposure.

3.  The AOJ should arrange for a VA eye examination of the Veteran to determine the nature and likely etiology of his current bilateral eye disability.  Based on review of the entire record (to include this remand), including the service treatment records, and the Veteran's reports of trauma to his eyes during service (as noted in service treatment records) and the January 2012 VA eye disorders examination report and January 2013 addendum opinion, the examiner should offer opinions that respond to the following: 

(a) Does the Veteran currently have an eye disability (either eye) (i.e., glaucoma, epiphora)?

(b) Please identify the etiology of any eye disability, specifically, is it at least as likely as not (a 50 percent or better probability) that such eye disability is related to the Veteran's service, to include as due to trauma or aggravated by trauma to the eyes therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate; and in rendering this opinion, the examiner should review the service treatment records, which show an October 1981 assessment of trauma to the right eye with scleral hemorrhage, and May 1982 assessments of foreign particle, left eye and possible corneal abrasion of the left eye.  

4.  Then review the record and readjudicate the claims.  If any remain denied, issue an SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




